Title: To George Washington from Oliver Wolcott, Jr., 6 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Treasury Department July 6. 1796.
        
        The Secretary of the Treasury respectfully transmits to the President of the United States a Letter from the Commissioner of the Revenue dated the 5th instant, covering a provisional contract entered into by William Allibone superintendent of the Light house establishment for the Bay of Delaware, with Garret Hulsecamp for placing & manageing the floating Beacons & Buoys in the said bay of Delaware.
        Proposals for executing the business in question were received from several other persons; but as the one made by Hulsecamp was the lowest & perhaps not unreasonable considering the advanced price of living, the Secretary is of opinion that it will be

for the interest of the U. States if the President should think proper to approve of the said provisional contract between the Superintendent & Garret Hulsecamp. All which is most repectfully submitted to the consideration of the President U.S.
        
          Olivr Wolcott JrSecy of the Treasury
        
      